          Case 1:20-cr-00528-AJN Document 9 Filed 11/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                        11/2/20



  United States,

                 –v–
  Philip Santiago,                                                                20-cr-528(AJN)

                         Defendant.                                                  ORDER




ALISON J. NATHAN, District Judge:

       There will be a remote conference in this matter the week of December 7, 2020. The

Court will inform the parties of the exact date and time of the conference, as well as how to

access the conference, at a later date. The government should submit a letter on the docket if it

has any requests for exclusions of time under the Speedy Trial Act and indicate whether the

Defendant consents.



       SO ORDERED.

 Dated: November 2, 2020
        New York, New York                       ____________________________________
                                                           ALISON J. NATHAN
                                                         United States District Judge
